Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR1900
Centers for Medicare & Medicaid
Services.

In the Case of: )
)

Laxmipathi Garipalli, M.D., ) Date: February 12, 2009
)
Petitioner, )
)

-Vv.- ) Docket No. C-09-102

)
)
)
)

DECISION GRANTING SUMMARY JUDGMENT

I grant summary judgment to the Centers for Medicare & Medicaid Services (CMS)
affirming its determination to revoke the Medicare billing privileges of Petitioner
Laxmipathi P. Garipalli, M.D. The undisputed material facts of this case establish that
CMS was authorized to do so by the provisions of 42 C.F.R. § 424.535(a)(3)(B).

I. Background

Petitioner is a physician who participated in the Medicare program. On May 16, 2008 a
Medicare contractor notified Petitioner that his Medicare billing privileges were being
revoked. Petitioner requested a hearing and the case was assigned to me for a hearing and
a decision.

CMS moved for summary judgment and Petitioner opposed the motion. CMS filed seven
proposed exhibits, which it designated as CMS Exhibit (Ex.) 1 - CMS Ex. 7, in support of
its motion. Petitioner filed a single exhibit, which he designated “Exhibit A”, in
opposition to the motion. I am receiving all of these exhibits into the record of this case
and I cite to them, as is appropriate, in the body of this decision. My decision, however,
rests on the undisputed material facts as alleged by the parties.
2

II. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether CMS is authorized to revoke Petitioner’s Medicare
billing privileges.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a specific heading.

1. CMS has discretion to revoke the Medicare billing privileges of any
individual who has been convicted within the past 10 years of a felony
that CMS determines to be detrimental to the best interests of Medicare
and its beneficiaries.

CMS revoked Petitioner’s Medicare billing privileges based on the authority of 42 C.F.R.
§ 424.535(a)(3). That regulation authorizes CMS to revoke any participating provider’s
Medicare billing privileges where that provider, within the 10 years prior to his or her
enrollment or re-enrollment in Medicare, has been convicted of a federal or State felony
that CMS determines to be detrimental to the best interests of Medicare and its
beneficiaries.

On its face the regulation confers broad discretion on CMS to define what felonies might
constitute crimes that are detrimental to Medicare and its beneficiaries. But, the
regulation also provides that certain crimes are, as a matter of law, detrimental. Among
those are:

Financial crimes, such as extortion, embezzlement, income tax evasion,
insurance fraud and other similar crimes for which the individual was
convicted, including guilty pleas and adjudicated pretrial diversions.

42 C.E.R. § 424.535(a)(3)(B).

Any determination by CMS to revoke the billing privileges of an individual who has been
convicted of such a crime — with “convicted” being defined to include a guilty plea to
such a crime — is clearly within CMS’s discretion. | am without authority to invalidate a
determination by CMS to revoke a provider’s billing privileges pursuant to section
424.535(a)(3)(B) if the undisputed material facts establishes it to fall within the reach of
the regulation.
3

2. The undisputed material facts establish that Petitioner was convicted
of a crime as is defined by 42 C.F.R. § 424.535(a)(3)(B). Consequently,
CMS may revoke Petitioner’s billing privileges.

The undisputed material facts of this case establish that, on February 28, 2008, Petitioner
entered into a plea agreement with the United States Attorney for the District of New
Jersey in which he pleaded guilty to knowingly and intentionally embezzling, stealing,
obtaining by fraud, and misapplying property under the control of the University of
Medicine and Dentistry in New Jersey (UMDNJ), in violation of Title 18, United States
Code, Section 666, and Title 18, United States Code, Section 2. CMS Ex. 4, at 1; CMS
Ex. 3, at 7. The charges to which Petitioner pled are felonies under federal law.
Petitioner’s plea was in response to a criminal information charging him with willfully
failing to perform the bona fide services which he had agreed to perform under an
employment contract with UMDNJ and in doing so, unlawfully obtaining payments of
about $280,000. CMS Ex. 1, at 6.

These undisputed facts, standing alone, are all that is necessary to sustain CMS’s
authority to exclude Petitioner pursuant to 42 C.F.R. § 424.535(a)(3)(B). They establish
that Petitioner pled guilty to a federal felony involving embezzlement, a financial crime.

Petitioner offers various arguments in opposition to CMS’s motion. He contends that
there are disputed issues of material fact which mandate a hearing in this case.

What is notable about Petitioner’s arguments is that he does not dispute any of the facts
alleged by CMS nor does he deny that CMS has discretionary authority to revoke his
billing privileges. All of Petitioner’s arguments rest, at bottom, on his contention that
CMS abused its discretion. Essentially, Petitioner argues that it would be unfair to revoke
his billing privileges. Moreover, according to Petitioner, CMS’s determination runs
contrary to public policy and would be counterproductive if CMS’s objective truly is to
eliminate provider fraud. Specifically, Petitioner contends that:

+ CMS treated Petitioner unfairly in light of Petitioner’s cooperation with federal
authorities in an ongoing investigation into practices as UMDNJ.

+ Revoking his billing privileges would be unfair inasmuch as Petitioner has not
pled guilty to a crime involving theft from or fraud directed against the Medicare
program.

* CMS has been unfair to him inasmuch as it allegedly singled him out and treated
him differently from other similarly situated physicians. Petitioner alleges that no
physician other than he has ever had his billing privileges revoked while that
4

physician was cooperating in an ongoing investigation. According to Petitioner, it
was his reasonable expectation, based on representations made to him, that he
would retain his Medicare billing privileges until the date he was sentenced for his
crime.

* CMS’s determination to revoke Petitioner’s billing privileges allegedly has
serious adverse policy implications with respect to ongoing anti-fraud efforts by
the Office of Inspector General of the Department of Health and Human Services
and the United States Attorney. Allegedly, the determination will have a chilling
effect on the possible decisions of other similarly situated providers to cooperate.

I have no authority to address these arguments. As I discuss above, at Finding 1, CMS
has discretion to determine when to revoke billing privileges in those cases where the
criteria of 42 C.F.R. § 424.535(a)(3)(B) are met, and I have no authority to question that
exercise of discretion. There is nothing in the regulations — and indeed, Petitioner has
identified nothing — that would allow me to override CMS’s determination based on
equitable considerations such as those raised by Petitioner.

Petitioner also contends that he was led to believe during the course of his plea
negotiations with the United States Attorney that he would not have his billing privileges
revoked at any time prior to his sentencing. Such an agreement, if it exists, would not be
inding on CMS. But, in any event, the very terms of Petitioner’s plea agreement
informed him that the agreement was limited to the proceedings brought by the United
States Attorney’s Office for the District of New Jersey and could not bind other federal
agencies or authorities from commencing any civil or administrative matters against
Petitioner. CMS Ex. 4, at 4.

Finally, Petitioner argues that he has been denied due process due to alleged irregularities
in the way in which CMS provided him with notice of its determination. But, and
assuming for purposes of this decision, that there may have been irregularities, Petitioner
as identified nothing which deprived him of the opportunity to be heard in full on all of
the issues that I am authorized to hear and decide. He has not been precluded from
challenging CMS’s determination and from raising any issue over which | have authority
to adjudicate. He has not alleged that, by virtue of some notice irregularity, he was
deprived of information necessary for him to raise and state a defense to the
determination to revoke his billing privileges.

/s/
Steven T. Kessel
Administrative Law Judge

